Citation Nr: 1456147	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  07-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a back disability.

2.  Entitlement to compensation for a back disability pursuant to 38 U.S.C.A. 
§ 1151.

3. Entitlement to compensation for a neck disability pursuant to 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran had active duty service with the United States Air Force from July 1954 to November 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The June 2005 rating decision denied service connection for a back disorder.  In a December 2011 decision, the Board also denied this claim, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In December 2012, the Court granted a December 2012 Joint Motion for Remand filed by the parties (Secretary of VA and the Veteran). 

The record reflects that while the appeal was in remand status, it was determined that the Veteran timely perfected his appeal of the denial of entitlement to benefits under 38 U.S.C.A. § 1151 for back and neck disabilities.  Therefore, the Board has added these issues to the title page.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In multiple VA Forms 9 relevant to the 38 U.S.C.A. § 1151 claims, the Veteran requested a hearing before a Veterans Law Judge (VLJ), via videoconference.  A letter in the file indicates that a hearing was scheduled for August 2013, but there is no indication that the hearing was held.  However, the Veteran submitted multiple statements in August 2013, and none of them suggest that he had had or would be having a hearing at around that time.  Moreover, in subsequent VA Forms 9, the Veteran continued his requests for a hearing.  Therefore, the Board concludes that the August 2013 hearing was canceled.  Consequently, the claims under 38 U.S.C.A. § 1151 claims must be remanded so that a hearing may be scheduled.  38 C.F.R. § 20.700 (2014).  This hearing must be scheduled by the agency of original jurisdiction, and so a remand is required. 38 C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704. 

Moreover, the claim for service connection for a back disability and the claim for benefits for a back disability under 38 U.S.C.A. § 1151 are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the claim for service connection must also be remanded as it may be impacted by the development of the 38 U.S.C.A. § 1151 claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled for a video-conference hearing before a VLJ at the earliest available opportunity. The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  A copy of this notification should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




